Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/CN2017/101069, filed 09/08/2017.
Claims 36, 39-41, 43-44, 46-48 and 49 were previously allowed, and an Allowability Notice was mailed on 08/04/2022.
In response to an Applicants initiated Interview on 08/8/2022, regarding a typographical error in the Examiner’s amendment in claim 36 of claims 36, 39-41, 43-44, 46-48 and 49, which were previously allowed, and claims 28-35 and 45 were canceled, and an Allowability Notice was mailed on 08/04/2022. A Corrected Allowability Notice is hereby issued in order to correct the typographical error in claim 36 of the Allowability Notice mailed on 08/04/2022.
The Examiner is also acknowledging the filing of a Terminal Disclaimed (TD) against Double Patenting Rejection (provisional) against US copending patent application No.  16/644,942 on 07/24/2022 and the TD has been approved.
Claims 36, 39-41, 43-44, 46-48 and 49 are present for examination.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joon Hyuk Imm, applicants’ representative on 08/08/2022. 

Amend the claim(s) as shown below:
36. (Currently amended) A nucleic acid system introduced into a bacterial strain to generate a genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprising:
a first DNA fragment that encodes a toxin gene that expresses a toxin that kills the genetically engineered bacterial strain;
a second DNA fragment that encodes an antidote gene that expresses an antidote that negates the toxin;
a first promoter that controls transcription of the antidote gene, such that glucose represses the transcription of the antidote gene;
a first constitutive promoter that causes constitutive expression of the toxin gene; 
wherein the second DNA fragment is transcribed in the solid tumors but not transcribed in the non-tumor tissues; and
a random sequence that consists of 5 – 6 nucleotides that replaces the original 5 – 6 nucleotides of the genetically engineered bacterial strain that are located immediately upstream of the second DNA fragment, 
wherein a pair of the toxin and the antidote is selected from the group consisting of a CcdB-CcdA pair, an AvrRxo1-Arc1 pair, a Hha-TomB pair, and a PaaA2-ParE2 pair; and
wherein the second DNA fragment is transcribed at a glucose environment with a concentration lower than 0.424 mM but not transcribed at a glucose environment with a concentration higher than 1.22 mM and wherein the random sequence is GCCTT or TGTCT.

Allowable Subject Matter

	Claims 36, 39-41, 43-44, 46-48 and 49 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a nucleic acid system introduced into a bacterial strain to generate a genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprising: a first DNA fragment that encodes a toxin gene that expresses a toxin that kills the genetically engineered bacterial strain; a second DNA fragment that encodes an antidote gene that expresses an antidote that negates the toxin; a first promotor that controls transcription of the antidote gene, such that glucose represses the transcription of the antidote gene; a first constitutive promoter that causes constitutive expression of the toxin gene; wherein the second DNA fragment is transcribed in the solid tumors but not transcribed in the non-tumor tissues; and a random sequence that consists of 5 – 6 nucleotides that replaces the original 5 – 6 nucleotides of the genetically engineered bacterial strain that are located immediately upstream of the second DNA fragment, wherein a pair of the toxin and the antidote is selected from the group consisting of a CcdB-CcdA pair, an AvrRxo1-Arc1 pair, a Hha-TomB pair, and a PaaA2-ParE2 pair; and wherein the second DNA fragment is transcribed at a glucose environment with a concentration lower than 0.424 mM but not transcribed at a glucose environment with a concentration higher than 1.22 mM and wherein the random sequence is GCCTT or TGTCT. The prior art does not teach a nucleic acid system introduced into a bacterial strain to generate a genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprising: a first DNA fragment that encodes a toxin gene that expresses a toxin that kills the genetically engineered bacterial strain; a second DNA fragment that encodes an antidote gene that expresses an antidote that negates the toxin; a first promotor that controls transcription of the antidote gene, such that glucose represses the transcription of the antidote gene; a first constitutive promoter that causes constitutive expression of the toxin gene; wherein the second DNA fragment is transcribed in the solid tumors but not transcribed in the non-tumor tissues; and a random sequence that consists of 5 – 6 nucleotides that replaces the original 5 – 6 nucleotides of the genetically engineered bacterial strain that are located immediately upstream of the second DNA fragment, wherein a pair of the toxin and the antidote is selected from the group consisting of a CcdB-CcdA pair, an AvrRxo1-Arc1 pair, a Hha-TomB pair, and a PaaA2-ParE2 pair; and wherein the second DNA fragment is transcribed at a glucose environment with a concentration lower than 0.424 mM but not transcribed at a glucose environment with a concentration higher than 1.22 mM and wherein the random sequence is GCCTT or TGTCT in view of amendment of the claims and current Examiner’s amendment, filing a Terminal Disclaimer (TD) and persuasive arguments. A standard search did not produce any prior art that suggests or teaches the claimed invention.  The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656